IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
TEXARKANA DIVISION

UNITED STATES OF AMERICA,
PLAINTIFF

v. Civil No. 19-4033

A BRYCO ARMS .380 CALIBER PISTOL
DEFENDANT PROPERTY

Neer” emer mee eee” Nee ee Se”

DEFAULT JUDGMENT OF FORFEITURE

This matter comes before the Court on the Motion for Default Judgment of Forfeiture filed
by the United States of America and, finding that the relief sought by such motion has merit and
should be granted, the Court further finds and adjudicates as follows:

1. The Complaint for Forfeiture in Rem in this matter was filed on March 25, 2019,
alleging that the Defendant Property should be forfeited to the United States of America pursuant
to 18 U.S.C. § 924(d) as a firearm or ammunition involved in or used in any knowing violation of
subsection (a)(4), (a)(6), (), (2), (h), (i) or (k) of 18 U.S.C. § 922.

2. Randy Phillips, the only known potential claimant, was sent notice pursuant to Rule
G(4)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
Actions by certified mail to his last known addresses (Docs. 5 & 6).

3. The notice informed Randy Phillips and all other persons or entities, known or
unknown, claiming an interest in the Defendant Property, that the Defendant Property had been
arrested, that this civil forfeiture action was pending, that they had at least 35 days from the date
the notice was sent to file a verified claim and 21 days to file an answer after filing the claim.

Further, for guidance in the preparation of a claim and answer, the notice referred any such persons
or entities to Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions, and warned that if this Rule was not followed a default judgment of forfeiture
would be rendered.

4. Additionally, in an effort to notify all unknown claimants of these proceedings,
notice of this civil forfeiture action against the Defendant Property was published for 30
consecutive days on an official Government internet site (www.forfeiture.gov) beginning on
March 27, 2019, as evidenced by the Proof of Publication filed with this Court on April 26, 2019
(Doc. 7).

5. The United States of America took all reasonable measures to ensure that Randy
Phillips and any other possible claimant received such notice in a timely fashion. To this date,
however, no person or entity has filed a verified claim contesting the forfeiture. Therefore, all
possible claimants have been noticed and have failed to appear or otherwise defend their interests,
and the United States of America is entitled to a judgment of forfeiture, all without the necessity
of any further notice to any other person or entity.

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

A. The United States of America is hereby given a judgment of forfeiture against the
Defendant Property, and against the interest therein of Randy Phillips and any and all persons or
entities having or claiming an interest in the Defendant Property,

B. Title to the Defendant Property is hereby vested in the United States of America and
any administrative claims or interests therein of any persons or entities, including Randy Phillps,

are hereby cancelled; and
C. The Defendant Property is referred to the custody of the Federal Bureau of Investigation

for disposition in accordance with all laws and regulations.

IT IS SO ORDERED this —5S"“day of ¢ Lez Lg 2019.

indo) AQ. dol. sane
HONORABLE SUSAN O. HICKEY
CHIEF UNITED STATES DISTRICT JUDGE
